
	
		II
		112th CONGRESS
		2d Session
		S. 3154
		IN THE SENATE OF THE UNITED STATES
		
			May 10, 2012
			Mrs. Hagan introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To extend and modify the temporary reduction of duty on
		  acrylic filament tow imported in the form of 8 sub-bundles crimped together,
		  each containing 24,000 filaments (plus or minus 10 percent).
	
	
		1.Acrylic filament tow imported
			 in the form of 8 sub-bundles crimped together, each containing 24,000 filaments
			 (plus or minus 10 percent)
			(a)In
			 generalHeading 9902.40.21 of the Harmonized Tariff Schedule of
			 the United States (relating to acrylic filament tow imported in the form of 8
			 sub-bundles crimped together, each containing 24,000 filaments (plus or minus
			 10 percent)) is amended—
				(1)by striking
			 1.2% in the column 1 general rate of duty column and inserting
			 Free; and
				(2)by striking the
			 date in the effective period column and inserting
			 12/31/2015.
				(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
